    Case 3:19-cv-00673-GCS Document 33 Filed 05/26/20 Page 1 of 5 Page ID #138




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARCUS JENKINS,                                        )
                                                       )
                  Plaintiff,                           )
                                                       )
         -vs-                                          )        No. 19-673-GCS
                                                       )
J.B. PRITZKER, et al.,                                 )
                                                       )
                  Defendants.                          )

                               ANSWER AND AFFIRMATIVE DEFENSES

         Now Comes the Defendant, J.B. PRITZKER, by and through his attorney, KWAME

RAOUL, Attorney General of the State of Illinois, and for his Answer and Affirmative Defenses

to Plaintiff’s First Amended Complaint [d/e 32], ] in accordance with the Southern District

Administrative Order No. 244 and this Court’s merit review [d/e 11]1, and this Court’s Order

Granting Plaintiff Motion for Leave to File [d/e 31], states as follows:

                                                 The Complaint

         Plaintiff makes the following allegations in his Complaint (Doc. 1): Illinois Public Act 100-

1182 was signed into law on April 1, 2019 (Doc. 1, p. 8). The Act established a new parole system

for youth offenders under the age of twenty-one (21) (Id.). The Act does not apply retroactively

(Id.). Although youths sentenced after June 1, 2019, will benefit from the Act’s provisions,

including more parole opportunities, those individuals who were sentenced as youths prior to the

Act do not benefit from the new parole opportunities. Plaintiff alleges that he is one such inmate

as he was sentenced at the age of 16 (Id. at p. 9). He alleges that the new Act violates his equal

protection rights because it treats juveniles like himself, who were sentenced prior to the Act,



1
  Pursuant to Administrative Order No. 244, the claims and issues will be limited to those identified in the merit
review order on the complaint. [d/e 11].
Case 3:19-cv-00673-GCS Document 33 Filed 05/26/20 Page 2 of 5 Page ID #139




differently from those juveniles sentenced after the Act without any rational justification for the

different treatment (Id. at pp. 9-10). He also alleges that Act constitutes cruel and unusual

punishment (Id.). He sues all of the defendants in their official capacities.

RESPONSE: Defendant admits that Illinois Public Act 100-1182 was signed into law on
          April 1, 2019. Defendant admits that, in part, Illinois Public Act 100-1182
          enacted a new statute, 730 ILCS 5/5-4.5-115, regarding parole review of
          persons under the age of twenty-one at the time of the commission of the
          offense. 730 ILCS 5/5-4.5-115. Defendant admits that 730 ILCS 5/5-4.5-115
          applies to persons sentenced after June 1, 2019. 730 ILCS 5/5-4.5-115.
          Defendant denies that Plaintiff’s constitutional rights were violated in any
          way.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

       Count 1:        Public Act 100-1182 violates Plaintiff’s equal protection rights
                       under the Fourteenth Amendment.

RESPONSE: Defendant denies that Plaintiff’s Fourteenth Amendment right to equal
          protection has been violated in any way by Public Act 100-1182 and/or
          730 ILCS 5/5-4.5-115.

       Count 2:        Public Act 100-1182 is unconstitutional because it constitutes cruel
                       and unusual punishment under the Eighth Amendment.

RESPONSE: Defendant denies that Plaintiff’s Eighth Amendment rights have been
          violated in any way by Public Act 100-1182 and/or 730 ILCS 5/5-4.5-
          115. Defendant denies that Public Act 100-1182 and/or 730 ILCS 5/5-
          4.5-115 constitute cruel and unusual punishment in any way.
          Defendant denies Public Act 100-1182 and/or 730 ILCS 5/5-4.5-115. are
          unconstitutional.

                           Responses to Plaintiff’s Requests for Relief

       Defendant denies Plaintiff is entitled to any relief whatsoever.

                                           Jury Demand

       Defendant demands trial by jury.
Case 3:19-cv-00673-GCS Document 33 Filed 05/26/20 Page 3 of 5 Page ID #140




                                        Affirmative Defenses

Eleventh Amendment Sovereign Immunity

        Plaintiff’s claims for monetary damages against Defendant in his official capacity is

precluded by the Eleventh Amendment, which bars an action for damages in federal court against

a State or a State official sued in his official capacity.

Injunctive Relief Barred

        To the extent Plaintiff is suing Defendant for declaratory relief or injunctive relief not

intended to address ongoing violations, Plaintiff’s requests for such relief are barred by the

Eleventh Amendment, sovereign immunity, and the Prison Litigation Reform Act.

Qualified Immunity

        At all times relevant herein, Defendant acted in good faith in the performance of his

official duties and without violating Plaintiff’s clearly established statutory or constitutional rights

of which a reasonable person would have known.
Case 3:19-cv-00673-GCS Document 33 Filed 05/26/20 Page 4 of 5 Page ID #141




         WHEREFORE, for the above and foregoing reasons, Defendant respectfully requests that

this Honorable Court deny Plaintiff any relief in this matter whatsoever and enter judgment in his

favor.

                                             Respectfully submitted,

                                             J.B. PRITZKER,

                                                     Defendant,

                                             KWAME RAOUL, Attorney General,
                                             State of Illinois,

Tara M. Barnett, #6327008                    Attorney for Defendant,
Assistant Attorney General
201 West Pointe Dr. Suite 7
Swansea, IL 62226
(618) 236-8781                                BY:     s/ Tara M. Barnett
                                                      Tara M. Barnett, #6327008
                                                      Assistant Attorney General
Case 3:19-cv-00673-GCS Document 33 Filed 05/26/20 Page 5 of 5 Page ID #142




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARCUS JENKINS,                              )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )      No. 19-673-GCS
                                             )
J.B. PRITZKER, et al.,                       )
                                             )
               Defendants.                   )

                                CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2020, the foregoing document, Answer and Affirmative
Defenses, was electronically filed with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the following:

NONE

and I hereby certify that on the same date, I caused a copy of same to be mailed by United States
Postal Service, in an envelope fully prepaid and properly addressed, to the following participant:

Marcus Jenkins, R00902
DIXON CORRECTIONAL CENTER
2600 North Brinton Ave
Dixon, IL 61021
                                                 Respectfully submitted,


                                             By: s/ Tara M. Barnett
                                                    Tara M. Barnett, #6327008
                                                    Assistant Attorney General
                                                    Metro East Office
                                                    201 West Pointe Dr., Ste. 7
                                                    Belleville, Illinois 62226
                                                    (618) 236-8781 Phone
                                                    (618) 236-8620 Fax
                                                    Email: Tbarnett@atg.state.il.us
